Citation Nr: 0711215	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  06-05 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2007, a motion to advance this appeal on the docket, 
due to the veteran's advanced age, was granted.  See 38 
U.S.C.A. §7107 (West 2002 & Supp. 2006);
38 C.F.R. §20.900(c) (2006).


FINDINGS OF FACT

The veteran does not have a current disability of tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159 (2006).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA's notice and duty to assist letter dated November 2001 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the appellant of what 
evidence was needed to establish the benefits sought, 
including medical or other evidence of a current disability 
of tinnitus, of what VA would do or had done, and what 
evidence the appellant should provide, informed the appellant 
that it was the appellant's responsibility to make sure that 
VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claim, and asked the appellant to send in 
evidence in the appellant's possession that pertains to the 
claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, VA examination 
reports and medical opinion, and the appellant's and other 
lay statements have been associated with the record.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issues 
on appeal, and that VA has satisfied the duty to assist.  
Because the basis of the Board's denial of this claim is that 
the evidence establishes no current disability of tinnitus, 
no further assistance in the form of a medical opinion is 
needed, because any such opinion would not further aid in 
substantiating the claim, and no reasonable possibility 
exists that further assistance would aid in substantiating 
the claim. 38 U.S.C.A. § 5103A(a)(2).

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
C.F.R. 3.303(a).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

The veteran contends that he currently has tinnitus that is 
etiologically related to acoustic trauma from 3-inch anti-
aircraft guns to which he was exposed on several occasions 
while serving with the 13th Coastal Artillery at Ft. 
Barrancas, Florida from September of 1942 to September of 
1943.  He maintains that, although he wore cotton in his 
ears, it did not stop the deafening noises to his ears.  

The evidence establishes that the veteran was exposed to 
acoustic trauma in service; however, the weight of the 
evidence does not establish a current disability of tinnitus.  
The Board finds the veteran's own denial of history and 
complaints of current tinnitus to be highly probative 
evidence of the non-existence of current tinnitus and 
outweighs the veteran's general implicit contention that he 
now has tinnitus.  Other than the appellant's October 2001 
compensation application that indicates that he experienced 
tinnitus, his records are silent for evidence of a current 
disability of tinnitus.  In a VA medical examination of 
January 2001 for hearing loss, the appellant denied tinnitus.  
The May 2002 audiological examination does not address or 
note tinnitus.  In the June of 2006 audiological examination, 
the veteran specifically denied experiencing tinnitus.  The 
September 2004 audiological examination does not address 
tinnitus.

There is otherwise no VA or private medical evidence of 
record to show any current complaints of tinnitus or current 
diagnosis of tinnitus. The Board finds that the weight of the 
competent medical evidence of record demonstrates that the 
veteran does not currently have diagnosed disability of 
tinnitus.  Where the evidence fails to show a current 
diagnosis of tinnitus, service connection for tinnitus must 
be denied.  

Under the circumstances, the Board finds that a preponderance 
of the evidence is against the veteran's claim for service 
connection for tinnitus.  For these reasons, the claim for 
service connection for tinnitus must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).




ORDER

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


